May 16, 2022

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian E. Ainsworth (Registration No. 45,808) on 05/16/2022.

The application has been amended as follows: 










In the Specification:

In the specification, paragraph [0001] has been amended as follows:

[0001] This application is a continuation of U.S. Patent Application No. 16/934,595 filed July 21, 2020, entitled "CHAIR ASSEMBLY WITH UPHOLSTERY COVERING," now U.S. Patent No. 11,229,294 B2, which is a continuation of U.S. Patent Application No. 16/241,439 filed January 7, 2019, entitled "CHAIR ASSEMBLY WITH UPHOLSTERY COVERING," now U.S. Patent No. 10,842,281, which is a continuation of U.S. Patent Application No. 15/792,974 filed October 25, 2017, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” now U.S. Patent No. 10,264,889, which is a continuation of U. S. Patent Application No. 15/202,107 filed on July 5, 2016, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” now U. S. Patent No. 9,826,839, which is a continuation of U.S. Patent Application No. 14/624,850, filed February 18, 2015, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” now U.S. Patent No. 9,408,467, which is a continuation of U.S. Patent Application No. 13/837,031, filed March 15, 2013, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” now U.S. Patent No. 8,998,339, which claims the benefit of U.S. Provisional Patent Application No. 61/703,677, filed on September 20, 2012, entitled “CHAIR ASSEMBLY” and U.S. Provisional Patent Application No. 61/703,666, filed on September 20, 2012, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” and is a continuation-in-part of U.S. Design Patent Application No. 29/432,795, filed on September 20, 2012, entitled “CHAIR,” now U.S. Design Patent No. D683150, U.S. Patent Application No. 16/241,439 is a continuation-in-part of U.S. Patent Application No. 15/891,962 filed February 8, 2018, entitled “CONTROL ASSEMBLY FOR CHAIR,” now U.S. Patent No. 10,206,507, which is a continuation of U.S. Patent Application No. 15/256,012, filed September 2, 2016, entitled “CONTROL ASSEMBLY FOR CHAIR,” now U.S. Patent No. 9,918,552, which is a continuation of U.S. Patent Application No. 14/633,808, filed February 27, 2015, entitled “CONTROL ASSEMBLY FOR CHAIR,” now U.S. Patent No. 9,462,888, which is a continuation of U.S. Patent Application No. 14/029,243, filed September 17, 2013, entitled “CONTROL ASSEMBLY FOR CHAIR,” now U.S. Patent No. 9,022,476, which claims benefit to U.S. Provisional Patent Application No. 61/703,677, filed on September 20, 2012, entitled “CHAIR ASSEMBLY,” US. Provisional Patent Application No. 61/703,667, filed on September 20, 2012, entitled “CHAIR ARM ASSEMBLY,” U.S. Provisional Patent Application No. 61/703,666, filed on September 20, 2012, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” U.S. Provisional Patent Application No. 61/703,515, filed on September 20, 2012, entitled “SPRING ASSEMBLY AND METHOD,” U.S. Provisional Patent Application No. 61/703,663, filed on September 20, 2012, entitled “CHAIR BACK MECHANISM AND CONTROL ASSEMBLY,” U.S. Provisional Patent Application No. 61/703,659, filed on September 20, 2012, entitled “CONTROL ASSEMBLY FOR CHAIR,” U.S. Provisional Patent Application No. 61/703,661, filed on September 20, 2012, entitled “CHAIR ASSEMBLY,” U.S. Provisional Patent Application No. 61/754,803, filed on January 21, 2013, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” U.S. Patent Application No. 14/029,243 is also a continuation of U.S. Design Patent Application No. 29/432,765, filed on September 20, 2012 entitled “CHAIR,” now U.S. Design Patent No. D697,726, and U.S. Design Patent Application No. 29/432,767, filed on September 20, 2012, entitled “CHAIR,” now U.S. Design Patent No. D697,727, U.S. Patent Application No. 15/891,962 is a continuation-in-part of U.S. Patent Application No. 15/619,591, filed on June 12, 2017, entitled “CHAIR ASSEMBLY,” now U.S. Patent No. 9,986,848, which is a continuation of U.S. Patent Application No. 14/678,065, filed April 3, 2015, entitled “CHAIR ASSEMBLY,” now U.S. Patent No. 9,706,853, which is a continuation of U.S. Patent Application No. 14/029,284, filed September 17, 2013, entitled “CHAIR ASSEMBLY,” now U.S. Patent No. 8,973,990, and U.S. Patent Application No. 14/029,273, filed September 17, 2013, entitled “CHAIR ASSEMBLY,” now U.S. Patent No. 9,167,910, U.S. Patent Application No. 15/619,591 claims the benefit of U.S. Provisional Patent Application No. 61/703,677, filed September 20, 2012, entitled “CHAIR ASSEMBLY,” U.S. Provisional Patent Application No. 61/703,667, filed September 20, 2012, entitled “CHAIR ARM ASSEMBLY,” U.S. Provisional Patent Application No. 61/703,666, filed September 20, 2012, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” U.S. Provisional Patent Application No. 61/703,663, filed September 20, 2012, entitled “CHAIR BACK MECHANISM AND CONTROL ASSEMBLY,” U.S. Provisional Patent Application No. 61/703,659, filed September 20, 2012, entitled “CONTROL ASSEMBLY FOR CHAIR,” U.S. Provisional Patent Application No. 61/703,661, filed September 20, 2012, entitled “CHAIR ASSEMBLY,” U.S. Provisional Patent Application No. 61/754,803, filed January 21, 2013, entitled “CHAIR ASSEMBLY WITH UPHOLSTERY COVERING,” U.S. Provisional Patent Application No. 61/703,515, filed September 20, 2012, entitled “SPRING ASSEMBLY AND METHOD,” U.S. Provisional Patent Application No. 61/733,661, filed December 5, 2012, entitled “CHAIR ASSEMBLY,” and U.S. Patent Application No. 15/619,591 is a continuation of U.S. Design Patent Application No. 29/432,776, filed September 20, 2012, entitled “CHAIR,” now U.S. Design Patent No. D697729, the entire disclosures of all references set forth above being incorporated herein by reference.
In the Claims:

1. (Currently amended)	A chair, comprising:
a base structure;
a seat support structure pivotably connected to the base structure;
a back frame comprising a front surface, a rear surface and a forwardly extending bottom portion pivotably connected to the base, wherein the back frame is movable between an upright position and a reclined position;
a biasing member configured to bias the back frame from the reclined position toward the upright position, wherein the biasing member is located entirely forward a rearward most edge of the seat support structure;
a back shell comprising a forwardly extending bottom portion connected to the seat support structure, a front surface, a rear surface positioned in front of the front surface of the back frame, a pair of laterally spaced side portions defining an opening therebetween, and a top portion extending laterally between and connected to the side portions, wherein each of the side portions are which is the exclusive connection between the back shell and the back frame; and
a cover extending across the opening and connected to the side portions and the top portion of the back shell.

2. (Original)	The chair of claim 1, wherein the biasing member is entirely spaced from the back shell.

3. (Original)	 The chair of claim 1, further comprising:
a base assembly configured to abut a floor surface and pivotably coupled to the base structure such that the base structure is pivotable about a vertical pivot axis, wherein a first end of the biasing member is located forward of the pivot axis and a second end located rearward of the pivot axis.

4. (Original)	 The chair of claim 1, wherein the biasing member comprises a coil spring.

5. (Original)	 The chair of claim 1, wherein the cover covers the front surface of the back shell.

6. (Original)	 The chair of claim 5, wherein the cover covers a laterally outwardly facing edge of the back shell.

7. (Original) 	The chair of claim 1, wherein the cover is less compliant in a lateral direction than in a vertical direction.

8. (Original)	 The chair of claim 1, wherein the back shell is pivotably connected to the back frame at the first location.

9. (Original)	The chair of claim 1, wherein the seat support structure is pivotably connected to the base.

10. (Original)	The chair of claim 1, wherein the back frame is pivotably connected to the base structure forward of the rearward most edge of the seat support structure.

11. (Currently amended)	A chair, comprising:
a base structure;
a seat operably coupled to the base structure and configured to support a seated user thereon;
a back frame having a front surface and a rear surface and comprising a laterally extending frame portion having opposite end portions, wherein the back frame is movable between an upright position and a reclined position;
a biasing member configured to bias the back frame from the reclined position toward the upright position:
a single, one-piece back shell comprising a front surface, a rear surface positioned in front of the front surface of the back frame, a pair of laterally spaced side portions defining an opening therebetween, wherein the side portions are exclusively connected to the laterally extending frame portion at the opposite end portions of the laterally extending frame portion, wherein the connections between the side portions of the back shell and the opposite end portions of the laterally extending frame portion are the only connections between the side portions of the back shell and the back frame, wherein the connections between the side portions of the back shell and the opposite end portions of the laterally extending frame portion are located above a lumbar support area of the back shell, and wherein the back shell is entirely spaced from the biasing member; and
a cover extending across the opening and connected to the side portions of the back shell.
12. (Original)	 The chair of claim 11, wherein the biasing member is located entirely forward a rearward most edge of the seat support structure.

13. (Original)	 The chair of claim 11, further comprising:
a base assembly configured to abut a floor surface and pivotably coupled to the base structure such that the base structure is pivotable about a vertical pivot axis, wherein a first end of the biasing member is located forward of the pivot axis and a second end located rearward of the pivot axis.

14. (Original)	 The chair of claim 11, wherein the biasing member comprises a coil spring.

15. (Original)	The chair of claim 11, wherein the cover covers the front surface of the back shell.

16. (Original)	The chair of claim 15, wherein the cover covers a laterally outwardly facing edge of the back shell.

17. (Original)	 The chair of claim 11, wherein the cover is less compliant in a lateral direction than in a vertical direction.

18. (Original)	 The chair of claim 11, wherein the side portions are pivotably connected to the opposite end portions of the laterally extending frame portion.
19. (Original)	The chair of claim 11, wherein the seat support structure is pivotably connected to the base.

20. (Original)	The chair of claim 11, where the back frame is pivotably connected to the base structure forward of a rearward most edge of the seat.

21. (Original)	The chair of claim 1, further comprising:
a base assembly configured to abut a floor surface, wherein the base structure is pivotably coupled to the base assembly for pivoting movement about a vertical pivot axis, and wherein the biasing member has a first end located forward of the vertical pivot axis and a second end located rearward of the vertical pivot axis.

22. (Original)	A chair, comprising:
a base structure;
a seat operably coupled to the base structure and configured to support a seated user thereon:
a back frame including a front surface, a rear surface, a laterally extending frame portion having opposite end portions located above a lumbar region of the back frame, and a pair of forwardly extending support portions spaced from one another and located below the lumbar region of the back frame, wherein each of the support portions are pivotably coupled to the base structure such that the back frame is movable between an upright position and a reclined position:
a back shell comprising a front surface, a rear surface positioned in front of the front surface of the back frame, a pair of laterally spaced side portions defining an opening therebetween, wherein the side portions are exclusively connected to the laterally extending frame portion at the opposite end portions of the laterally extending frame portion, wherein the connections between the side portions of the back shell and the opposite end portions of the laterally extending frame portion are the only connections between the side portions of the back shell and the back frame, wherein the connections between the side portions of the back shell and the opposite end portions of the laterally extending frame portion are located above a lumbar support area of the back shell; and
a cover extending across the opening and connected to the side portions of the back shell.

23. (Original)	The chair of claim 22, further comprising:
a biasing member configured to bias the back frame from the reclined position toward the upright position, wherein the back shell is entirely spaced from the biasing member.

24. (Original)	 The chair of claim 23, wherein the biasing member is located entirely forward a rearward most edge of the seat support structure.

25. (Original)	The chair of claim 23, further comprising:
a base assembly configured to abut a floor surface and pivotably coupled to the base structure such that the base structure is pivotable about a vertical pivot axis, wherein a first end of the biasing member is located forward of the pivot axis and a second end located rearward of the pivot axis.
The following is an examiner’s statement of reasons for allowance: As for claim 1, Koepke et al (U.S. Patent No. 6,609,755 B2) fails to teach that each of the side portions of the back shell are connected to the back frame at a first location which is the exclusive connection between the back shell and the back frame. Koepke et al teaches that the laterally spaced side portions of the back shell 14 are connected to the back frame 34 at multiple locations, as shown in annotated Fig. 4 below.

    PNG
    media_image1.png
    385
    706
    media_image1.png
    Greyscale

As for Claims 11 and 22, Koepke et al (U.S. Patent No. 6,609,755 B2) fails to teach that the "side portions" of the “back shell" are exclusively connected to the laterally extending frame portion at the opposite end portions of the laterally extending frame portion, as shown below in annotated Fig. 2a of Koepke et al.

    PNG
    media_image2.png
    432
    500
    media_image2.png
    Greyscale
	 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636